Consent of Independent Registered Public Accounting Firm To the Board of Trustees Destra Investment Trust: We consent to the use of our report dated November 27, 2012, with respect to the financial statements of Destra High Dividend Strategy Fund (the Fund within Destra Investment Trust), incorporated by reference herein and to the references to our Firm under the headings “Financial Highlights” in the Prospectus and “Disclosure of Portfolio Holdings” and “Other Service Providers” in the Statement of Additional Information. /s/ KPMG LLP Chicago, Illinois January 30, 2013
